DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-14, 19, 22-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 2019/0230619 A1 (hereinafter referred to as “Cui”) in view of OPPO 3GPP R1-2001733 “Remaining Issues on Measurements for NR Positioning” (hereinafter referred to as “OPPO”). Note: OPPO was cited by the applicant in the IDS received 5 April 2022.
	As to claims 1, 19, 29, and 30, Cui teaches a method of wireless communication performed by a user equipment (UE) (¶31; figure 2), comprising:
transmitting, to a serving base station, a request for a no-downlink-scheduling gap, the request including at least time-domain parameters related to scheduling the no-downlink-scheduling gap (¶¶33-39, 42, and 59; figures 2 and 4: transmit, to AN, measurement gap request requesting a period during which AN does not transmit to UE and PRS for inter-RAT RSTD/OTDOA measurement and/or inter-frequency RSTD/OTDOA measurement is prioritized, the request including time-domain scheduling parameters); and
receiving, from a neighboring base station, a downlink positioning reference signal (DL-PRS) during the no-downlink-scheduling gap (¶43; figure 2: receive PRSs transmitted by neighboring access nodes within the configured measurement gap), wherein:
the UE does not receive any downlink transmissions from the serving base station during the no-downlink-scheduling gap, or
the UE ignores any downlink transmissions from the serving base station during the no-downlink-scheduling gap, or
the UE prioritizes DL-PRS processing over any other downlink transmissions from the serving base station during the no-downlink-scheduling gap (¶¶33-39, 42, and 59; figures 2 and 4: during the measurement gap, the AN has configured a time period during which UE prioritizes positioning measurements based on PRSs received from neighboring access points, and AN does not transmit to UE to eliminate or reduce signals that have potential of interfering with the positioning measurements).
Although Cui teaches “A method…to a serving base station, a request…a neighboring base station, a downlink positioning…during the no-downlink-scheduling gap,” Cui does not explicitly disclose “one or more active bandwidth parts (BWPs)”.
However, OPPO teaches transmitting and receiving in one or more active bandwidth parts (BWPs) of the UE (§2: UE requests a measurement gap in one or more BWPs and receives DL PRS from a non-serving cell in one or more BWPs, supporting both TRP Tx beam sweeping and UE Rx beam sweeping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cui by including “one or more active bandwidth parts (BWPs)” as taught by OPPO because it provides Cui’s method with the enhanced capability of supporting both TRP Tx beam sweeping and UE Rx beam sweeping in the DL PRS resources of the requested measurement gap (OPPO, §2).
As to claim 6, Cui in view of OPPO teaches the method of claim 1.
OPPO further teaches remaining in the one or more active BWPs for an entirety of the no-downlink-scheduling gap (§2: measure DL PRSs in the DL PRS resources in the UE’s one or more BWPs during the measurement gap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cui in view of OPPO by including “remaining in the one or more active BWPs for an entirety of the no-downlink-scheduling gap” as further taught by OPPO for the same rationale as set forth in claim 1 (OPPO, §2).
As to claim 7, Cui in view of OPPO teaches the method of claim 1. Cui further teaches wherein the UE is not expected to perform radio resource management (RRM) measurements in the one or more active BWPs during the no-downlink-scheduling gap (¶¶33-39 and 42-43; figures 2 and 4: UE measurement of PRSs during the measurement gap is prioritized over other UE activities).
As to claim 8, Cui in view of OPPO teaches the method of claim 1. Cui further teaches performing RRM measurements in the one or more active BWPs during the no-downlink-scheduling gap based on capabilities of the UE (¶¶33-39 and 42-43; figures 2 and 4: UE measurement of PRSs during the measurement gap is prioritized over other UE activities).
As to claims 9 and 22, Cui in view of OPPO teaches the method of claim 1. Cui further teaches wherein the time-domain parameters comprise a length and an offset of the no-downlink-scheduling gap (¶¶35-36 and 38-39; figure 2: MGL/PRS time duration and measurement gap offset/PRS time offset).
As to claims 10 and 23, Cui in view of OPPO teaches the method of claim 9. Cui further teaches wherein the length and the offset of the no-downlink-scheduling gap are each specified as a number of symbols, groups of symbols, or slots (¶¶36 and 39; figure 2: PRS time offset based on PRS configuration index and PRS time duration based on PRS subframe number).
As to claims 11 and 24, Cui in view of OPPO teaches the method of claim 9. Cui further teaches wherein the offset of the no-downlink-scheduling gap is defined with respect to a frame boundary, a subframe boundary, a slot boundary, a transmission time of the request, or any combination thereof (¶¶36 and 39; figure 2: PRS time offset based on PRS configuration index and PRS time duration based on PRS subframe number).
As to claims 12 and 25, Cui in view of OPPO teaches the method of claim 1. Cui further teaches wherein the no-downlink-scheduling gap is associated with at least one or more component carriers, frequency band indexes, or BWP indexes (¶¶33-39; figure 2: measurement gap associated with inter-RAT RSTD/OTDOA measurement and/or inter-frequency RSTD/OTDOA measurement).
As to claims 13 and 26, Cui in view of OPPO teaches the method of claim 1. Cui further teaches wherein the no-downlink-scheduling gap is associated with all component carriers, all frequency bands within at least Long-Term Evolution (LTE) or New Radio (NR), or all BWPs across all active component carriers of the UE (¶¶33-39; figure 2: measurement gap associated with inter-RAT RSTD/OTDOA measurement and/or inter-frequency RSTD/OTDOA measurement).
As to claim 14, Cui in view of OPPO teaches the method of claim 1. Cui further teaches requesting the no-downlink-scheduling gap based on a DL-PRS configuration for the neighboring base station received from a location server (¶¶32-39; figure 2: request measurement gap based on LPP request location information message received form LMF/location server).

Claim(s) 2-3, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of OPPO as applied to claims 1 and 19 above, and further in view of Yoon et al. US 2021/0352613 A1 (hereinafter referred to as “Yoon”).
As to claim 2, Cui in view of OPPO teaches the method of claim 1.
Although Cui in view of OPPO teaches “The method of claim 1,” Cui in view of OPPO does not explicitly disclose “transmitting…gap”.
However, Yoon teaches transmitting, in the one or more active BWPs, an uplink positioning reference signal (UL-PRS) during the no-downlink-scheduling gap (¶¶180-184, 203, and 205; figure 17: transmit, in UL BWP, UL-PRS during the period for multiple neighboring BSs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cui in view of OPPO by including “transmitting…gap” as taught by Yoon because it provides Cui in view of OPPO’s method with the enhanced capability of improving accuracy of final UE position information (Yoon, ¶¶180-184, 203, and 205; figure 17).
As to claim 3, Cui in view of OPPO, and further in view of Yoon teaches the method of claim 2.
Yoon further teaches wherein the UL-PRS comprises a sounding reference signal (SRS) for positioning, an SRS configured at least for communication purposes, a demodulation reference signal (DMRS), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH) (¶¶180-184, 203, and 205; figure 17: UL-PRS/SRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cui in view of OPPO, and further in view of Yoon by including “wherein…(PUCCH)” as further taught by Yoon for the same rationale as set forth in claim 2 (Yoon, ¶¶180-184, 203, and 205; figure 17).
As to claims 5 and 21, Cui in view of OPPO teaches the method of claim 1.
Although Cui in view of OPPO teaches “The method of claim 1,” Cui in view of OPPO does not explicitly disclose “wherein…(MAC-CE)”.
However, Yoon teaches wherein the request is included in a medium access control control element (MAC-CE) (¶250; figure 17: PRS configuration information provided by MAC CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cui in view of OPPO by including “wherein…(MAC-CE)” as taught by Yoon because it provides Cui in view of OPPO’s method with the enhanced capability of improving accuracy of final UE position information (Yoon, ¶¶180-184, 203, 205, and 250; figure 17).

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of OPPO as applied to claim 1 above, and further in view of Rico Alvarino et al. US 2019/0053280 A1 (hereinafter referred to as “Rico Alvarino”).
As to claim 15, Cui in view of OPPO teaches the method of claim 1.
Although Cui in view of OPPO teaches “The method of claim 1,” Cui in view of OPPO does not explicitly disclose “measuring…resources”.
However, Rico Alvarino teaches measuring channel state information reference signal (CSI-RS) resources before the no-downlink-scheduling gap;
ceasing any CSI-related processing of the CSI-RS resources during the no-downlink-scheduling gap; and
dropping a CSI report associated with the ceased CSI-related processing of the CSI-RS resources (¶¶72, 90-93, and 99-104; figures 8 and 10: measure CSI-RS/perform mobility management before PRS gap, stop measuring CSI-RS/performing mobility management during PRS gap, and drop/delay the CSI report/mobility management).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cui in view of OPPO by including “measuring…resources” as taught by Rico Alvarino because it provides Cui in view of OPPO’s method with the enhanced capability of performing appropriate collision response when CSI-RS/mobility management resources collide with PRS (Rico Alvarino, ¶¶72, 90-93, and 99-104; figures 8 and 10).
As to claim 17, Cui in view of OPPO teaches the method of claim 1.
Although Cui in view of OPPO teaches “The method of claim 1,” Cui in view of OPPO does not explicitly disclose “receiving…PDSCH”.
However, Rico Alvarino teaches receiving a physical downlink shared channel (PDSCH) before the no-downlink-scheduling gap;
ceasing the PDSCH processing during the no-downlink-scheduling gap; and
transmitting, to the serving base station, a negative acknowledgment (NACK) for the PDSCH (¶¶72, 90-93, and 99-104; figures 8 and 10: receive PDSCH before PRS gap, stop receiving PDSCH during PRS gap, and drop/puncture/NACK the PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cui in view of OPPO by including “receiving…PDSCH” as taught by Rico Alvarino because it provides Cui in view of OPPO’s method with the enhanced capability of performing appropriate collision response when PDSCH collides with PRS (Rico Alvarino, ¶¶72, 90-93, and 99-104; figures 8 and 10).

Allowable Subject Matter
Claims 4, 16, 18, 20, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Manolakos et al., US 2022/0317230 A1 – Positioning Reference Signal (PRS) Processing Window for Low Latency Positioning Measurement Reporting
Qi, US 2022/0182200 A1 – Methods and Apparatus for Configuring 5G New Radio Uplink Positioning Reference Signals
Manolakos et al., US 2021/0144735 A1 – Common Measurement and Transmission Window for Downlink and Uplink Positioning Reference Signal Processing and Transmission
Khoryaev et al., US 2021/0029507 A1 – Distributed Resource Management Mode for NR Positioning
Keating et al. “Overview of Positioning in 5G New Radio”
Keating et al. “Opportunities and Challenges for NR RAT-dependent based Positioning”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469